  Case 15-82323      Doc 61       Filed 02/21/19 Entered 02/21/19 10:32:47           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ELENNA M. VLASTARIS                   §       Case No. 15-82323
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 09/15/2015.

       2) The plan was confirmed on 12/01/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 10/03/2018.

       6) Number of months from filing or conversion to last payment: 36.

       7) Number of months case was pending: 41.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $6,168.00.

       10) Amount of unsecured claims discharged without full payment: $21,539.50.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82323      Doc 61       Filed 02/21/19 Entered 02/21/19 10:32:47      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 20,397.59
      Less amount refunded to debtor(s)                      $ 597.59
NET RECEIPTS                                                                   $ 19,800.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 3,900.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,581.43
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 5,481.43

Attorney fees paid and disclosed by debtor(s):                $ 100.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim    Principal     Interest
Name                                Class   Scheduled   Asserted    Allowed         Paid         Paid
GERACI LAW L.L.C.                   Lgl      4,000.00   4,000.00    4,000.00    3,900.00         0.00
THOMAS P SANDQUIST                  Sec      8,895.00   8,944.95    8,895.00    8,895.00     2,099.64
THOMAS P SANDQUIST                  Uns        605.00       0.00       49.95       16.61         0.00
ADVANCE AMERICA                     Uns        378.00        NA          NA         0.00         0.00
AMERIMARK PREMIER                   Uns        289.00        NA          NA         0.00         0.00
AQUA ILLINOIS, INC                  Uns        446.00     445.79      445.79      148.11         0.00
AT T                                Uns        165.00        NA          NA         0.00         0.00
AT T MOBILITY                       Uns        771.00        NA          NA         0.00         0.00
BAXTER CREDIT UNION                 Uns        750.00     728.21      728.21      241.94         0.00
CAPITAL ONE BANK USA NA             Uns        446.00     446.89      446.89      148.48         0.00
CHASE                               Uns      8,061.00        NA          NA         0.00         0.00
PORTFOLIO RECOVERY                  Uns          0.00     501.85      501.85      166.74         0.00
CREDIT ONE BANK NA                  Uns          0.00        NA          NA         0.00         0.00
FIRST PREMIER BANK                  Uns        526.00        NA          NA         0.00         0.00
FIRST PREMIER BANK                  Uns        922.00        NA          NA         0.00         0.00
FOREST HILLS VILLAGE                Uns      1,428.00   1,202.26    1,202.26      399.45         0.00
MIDLAND CREDIT MANAGEMENT           Uns        614.00     613.86      613.86      203.95         0.00
GEICO INSURANCE                     Uns        126.00        NA          NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-82323      Doc 61       Filed 02/21/19 Entered 02/21/19 10:32:47    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
GINNY'S                             Uns        531.00     531.95     531.95     176.74       0.00
MEDIACOM                            Uns      1,221.00        NA         NA        0.00       0.00
MIDNIGHT VELVET                     Uns        252.00     252.65     252.65      83.94       0.00
MOBILE MANAGEMENT INC               Uns      1,400.00        NA         NA        0.00       0.00
MONTGOMERY WARD                     Uns        375.00     375.98     375.98     124.92       0.00
NICOR GAS                           Uns        500.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        102.00     168.25     168.25      55.90       0.00
SEVENTH AVENUE                      Uns        423.00     423.02     423.02     140.54       0.00
SPRINT                              Uns        500.00        NA         NA        0.00       0.00
THE SWISS COLONY                    Uns        452.00     452.09     452.09     150.21       0.00
TD BANK USA, N.A.                   Uns         25.00     349.99     349.99     116.28       0.00
AMERICAN INFOSOURCE LP AS           Uns      1,500.00   2,126.79   2,126.79     706.61       0.00
EASYHOME STORE #41                  Uns          0.00        NA         NA        0.00       0.00
FIRST CHOICE ASSETS / WHY NOT       Uns          0.00        NA         NA        0.00       0.00
JACOB CHANCE                        Uns          0.00        NA         NA        0.00       0.00
MASSEY'S                            Uns          0.00     308.09     308.09     102.36       0.00
STONEBERRY                          Uns          0.00     275.94     275.94      91.68       0.00
BAXTER CREDIT UNION                 Uns          0.00     750.87     750.87     249.47       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82323      Doc 61       Filed 02/21/19 Entered 02/21/19 10:32:47     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 8,895.00       $ 8,895.00         $ 2,099.64
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 8,895.00       $ 8,895.00         $ 2,099.64

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 10,004.43       $ 3,323.93                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,481.43
       Disbursements to Creditors              $ 14,318.57

TOTAL DISBURSEMENTS:                                            $ 19,800.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82323        Doc 61      Filed 02/21/19 Entered 02/21/19 10:32:47               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
